ORDER

PER CURIAM.
Sammie Louis (“Movant”) appeals from the motion court’s judgment denying his post-conviction motion pursuant to Rule 29.15, alleging ineffective assistant of counsel after an evidentiary hearing. Movant was convicted of operating a motor vehicle without a valid driver’s license pursuant to Section 302.020, RSMo 2000. Movant was sentenced as a prior and persistent offender to four years imprisonment.
In his sole point on appeal, Movant claims his trial counsel denied him effective assistance of counsel by failing to object to the admission of the police officer’s testimony that Movant never held a valid driver’s license, resulting in an impermissible inference that Movant had been driving without a valid license for many years.
We have reviewed the briefs of the parties, the legal file, and the transcripts and find the motion’s court decision was not clearly erroneous. White v. State, 939 S.W.2d 887, 904 (Mo. banc 1997); Rule 29.15(k). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).